Citation Nr: 1034171	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability 
other than posttraumatic stress disorder (PTSD), claimed as major 
depressive disorder with psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that denied service connection for 
anxiety disorder.  The rating decision explained that VA was 
reviewing the Veteran's claim de novo because his claim had 
previously been denied as not well-grounded.  

The Veteran submitted a notice of disagreement (NOD) with this 
rating decision in April 2002.  The Veteran also provided a new 
address.  The San Juan RO sent a February 2003 statement of the 
case (SOC) to an incorrect address.  In April 2004 
correspondence, the Veteran stated that he had been informed that 
his appeal had been closed.  He stated that he had never received 
a decision and requested that he be sent a copy of the decision.  
He stated that he wanted to reopen his claim for service 
connection for a nervous condition.  

The San Juan RO considered the Veteran's April 2004 rating 
decision to be an application to reopen his claim for service 
connection for a nervous condition.  In a May 2005 rating 
decision, it reopened the claim and denied service connection for 
a nervous condition, major depressive disorder.  A July 2006 SOC 
identifies the May 2005 rating decision as the rating on appeal.  

However, in light of the timely NOD with the April 2002 rating 
decision, the Board finds that the April 2002 rating decision is 
the rating on appeal.  

The RO in Cleveland, Ohio, has jurisdiction of the Veteran's 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

The report of a March 2008 VA psychiatric examination provides 
that the Veteran reported receiving disability benefits from the 
Social Security Administration(SSA) based on mental health 
problems.  In addition, an October 2001 VA Form 21-4142 completed 
by the Veteran's wife identifies SSA as a source of information, 
and authorizes VA to obtain records from SSA.  Untranslated 
comments in Spanish by the Veteran's wife appear to state that he 
was receiving SSA benefits.  

The claims file does not contain any determinations or records 
from SSA.  Such records are potentially relevant to show a 
medical nexus between the Veteran's current claimed major 
depressive disorder with psychosis and his active duty or his 
service-connected PTSD.  

The Court of Appeals for Veterans Claims (Court) has interpreted 
the duty to assist to include requesting information and records 
from SSA which were relied upon in any disability determination.  
Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from SSA, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 
363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).  In addition, there are heightened obligations to assure 
that the record is complete with respect to Federal Government 
records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, the claims file contains records in Spanish that 
require translation into English.  These records consist of the 
October 2001 VA Form 21-4142 addressed above, an October 2005 
statement from the Administracion de Correccion, a February 2006 
VA Form 21-4138 from the Veteran, and a February 2006 VA Form 
3288 from the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of 
all determinations either granting, 
denying or confirming an SSA award, as 
well as all medical and employment records 
relied upon in making the determinations.

2.  Obtain translations for the documents 
identified above, and associate them with 
the claims file.  

3.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


